Citation Nr: 1535788	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent for service-connected chronic bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  When this matter was last before the Board in December 2014 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In October 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has not indicated that he is unemployable due to his chronic bronchitis disability, and no evidence of the record for the time period under appeal suggests the Veteran is unemployable.  Consequently there is no claim for TDIU currently in appellate status before the Board.


FINDING OF FACT

At all times relevant to this appeal, the Veteran's service-connected chronic bronchitis did not produce a representative FEV-1 of 71- to 80-percent predicted, or; a representative FEV-1/FVC of 71 to 80 percent, or; a representative DLCO (SB) 66- to 80-percent predicted, or; any of the other conditions contemplated by DC 6600 for a 100 percent rating, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or outpatient oxygen therapy applied to the Veteran.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for chronic bronchitis have not been met or approximated at any time relevant to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, Diagnostic Code 6600 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

B.  Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records and service treatment records have been associated with his electronic VA folder.  The agency of original jurisdiction (AOJ) has annotated in the file the Veteran's VA treatment records from January 13, 2010 to present are unavailable.  Additionally, the AOJ asked the Veteran to provide the names and addresses of all medical providers who have records regarding his bronchitis disability.  The Veteran's representative subsequently submitted a thirty day waiting period waiver stating that they do not have any additional evidence regarding the Veteran's appeal.  Additionally, the Veteran testified in October 2014 that he had not sought treatment regarding this claim.     

Additionally, VA examinations were performed in February 2014, and December 2011, with an additional pulmonary function test in March 2012, in order to determine the extent of the Veteran's bronchitis disability.  The Board finds that the information obtained is sufficient to allow the Board to render an informed determination in light of the applicable diagnostic criteria.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran was granted service connection at a 0 percent disability rating in April 2012, effective September 28, 2010.  In this appeal the Veteran essentially contends that his chronic bronchitis was greater than 0 percent disabling from September 28, 2010 (date of service connection) to present.  After a careful review of the record, and for the reasons and bases expressed below, the Board finds that a rating in excess of 0 percent from September 28, 2010 is not warranted.  

A.  General Increased Rating Principles 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board, therefore, will examine the Veteran's entire history regarding chronic bronchitis.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran's chronic bronchitis is evaluated under Diagnostic Code 6600 for chronic bronchitis.  The Board deems this code the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.

B.  Increased Rating - Chronic Bronchitis

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6600 through 6817, and 6822 through 6847.  Chronic bronchitis is rated under DC 6600.  

Pulmonary function tests (PFTs) are required to evaluate under DC 6600 unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  VA notes that PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes.  See 38 C.F.R. § 4.96(d)(5).  If the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  However, post-bronchodilator PFTs are not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid.  38 C.F.R. § 4.96(d)(3).  When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes.  See 38 C.F.R. § 4.96(d)(6).  If the FEV-1 and FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).  

Under DC 6600, a 10 percent evaluation is assignable for bronchial bronchitis with FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6600.  

The Veteran filed a claim for an upper respiratory infection in February 2010.  

In December 2011 the Veteran was examined, and his chest and lungs were found to be abnormal, with decreased air entry and bronchial breathing sounds.  The Veteran was diagnosed with bronchitis based on history, with no current symptomatology and no finding of bacterial rhinitis.  Pulmonary function tests were not performed concurrent with the examination.

In March 2012 the Veteran performed PFTs.  The Veteran's FEV-1 was 85 percent; the Veteran's FEV-1/FVC was 82 percent.  There is no record of a March 2012 pre-bronchodilator or post-bronchodilator DLCO (SB) test.  

Subsequent to the RO granting the Veteran service connection for bronchitis, albeit at a 0 percent disability rating, the Veteran submitted a notice of disagreement and associated letter.  In pertinent part the Veteran's April 2012 letter disagreed with the RO using the post-bronchodilator PFTs, as opposed to the pre-bronchodilator PFTs, to rate the Veteran's disability.  

In June 2012, the Veteran submitted another statement in support of his claim.  In that statement he noted that the rating decision and the statement of the case had different respiratory examination (PFT) results, and suggested that casted doubt on the opinion.  The Board notes that the April 2012 rating decision stated the Veteran's FEV-1/FVC ratio was 81 percent, while the May 2012 statement of the case stated the ratio was 81.9 percent, and subsequently referred to this as 82 percent, presumably rounding.  The Board is uncertain what accounts for the 81 percent FEV-1/FVC ratio in the April 2012 rating decision, but as the actual number was 82 percent, which is greater than the 80 percent required for a 10 percent disability, the Board finds this slight misstatement in the rating decision, which was subsequently corrected in the May 2012 statement of the case, to be harmless error.

In October 2014, the Veteran testified before the Board.  During that testimony the Veteran testified to constant coughing, and noted that his symptoms, primarily shortness of breath and coughing, got worse since his 2011 examination and 2012 PFT.  As a result of that testimony the Veteran was provided a second PFT in February 2015.

In that examination the Veteran's post-bronchodilator FEV-1 was 75 percent predicted, and his FEV-1/FVC was 81 percent.  A post-bronchodilator DLCO (SB) was not performed.  Given the inconsistency in results between the FEV-1 and FEV-1/FVC, the VA examiner deemed the FEV-1/FVC to most accurately reflect the level of the Veteran's disability.  See 38 C.F.R. § 4.96(d)(6).  

As a preliminary matter the Board must address the absence of certain DLCO tests in both the March 2012 and February 2015 VA examinations.  

38 C.F.R. § 4.96(d)(2) explains that if DLCO (SB) tests are not of record, evaluation should be made based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  In this case, the Veteran's March 2012 DLCO percentages were not performed and there was not an explicit statement by the examiner why the test would not be useful or valid.  The Board presumes the examiner did not perform DLCO tests because the Veteran's other PFTs were within normal limits, and the Veteran reported not experiencing any overall functional impairment from his condition.  However, regardless of that evidence based conjecture, the Board highlights that the Veteran's subsequent February 2015 PFTs show his pre-bronchodilator DLCO at 99% of predicted, or normal.  No post-bronchodilator DLCO test was done, consistent the normal pre-bronchodilator pulmonary function.  38 C.F.R. § 4.96(d)(4).  Given this completely normal pre-bronchodilator DLCO at 99% of predicted, which is subsequent to the absent March 2012 DLCO tests, the Board is very confident in finding that the Veteran is not entitled to a rating greater than 0 percent at any time relevant to this appeal based on DLCO results.  

Said another way, even were DLCO tests performed in March 2012, based on the preponderance of the evidence the Board finds that the missing DLCO tests would not have produced evidence leading to the Veteran receiving an increased rating.  This conclusion, combined with the fact that DLCO results representative of the Veteran's condition as of March 2012 cannot be obtained, makes a Board remand for a statement by the examiner as to if the test would have been useful or valid a superfluous exercise by the Board.  That is, even were the VA examiner to come back and state a March 2012 DLCO test would have been useful and valid, the preponderance of the applicable evidence does not suggest a hypothetical March 2012 DLCO test would lead to the Veteran receiving an increased rating.    

As discussed above, the Veteran and his representative have made multiple statements outlining the significant breathing difficulties the Veteran currently experiences.  Despite the Board's recognition of the competence and credibility of these lay statements, 38 C.F.R. § 4.96(d)(3) nonetheless requires the Board's evaluation be done based on the results of PFTs, even when they are not consistent with clinical findings, unless the examiner states why the PFTs are invalid.  See 38 C.F.R. § 4.96(d)(3).  

The March 2012 results establish that the Veteran had an FEV-1 of 85 percent and an FEV-1/FVC of 82 percent.  The February 2015 results establish that the Veteran had an FEV-1 of 75 percent, an FEV-1/FVC of 81 percent, and a pre-bronchodilator DLCO of 99 percent.  There are no statements by either examiner that those results are invalid, and the February 2015 examiner went on to state that the FEV-1/FVC ratio most accurately reflects the Veteran's level of disability.  

The Veteran has offered lay evidence of the magnitude of his disability.  However, the medical evidence of record, primarily the PFTs, does not support the Veteran's contentions, and the Board finds this medical evidence more probative.  Specifically, the VA examiners in March 2012 and February 2015 used medical expertise to conduct the PFTs as required by the VA regulations, and the February 2015 VA examiner opined that the FEV-1/FVC ratio is more representative of the Veteran's level of disability than the FEV-1 percentage.  

As reflected in the rating criteria, a 10 percent rating is assigned for an FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6600.  The Veteran's representative PFT results, as identified by the VA examiners, rest within the 0 percent rating criteria of DC 6600.  Further, no evidence suggests the other conditions contemplated by DC 6600 for a 100 percent rating, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or outpatient oxygen therapy, apply to the Veteran.  See 38 C.F.R. § 4.97, DC 6600.  

In the October 2014 hearing the Veteran took issue with the fact that the Board uses post-bronchodilator results in applying the evaluation criteria.  The Board notes that it is required to do so by regulation unless the examiner determines that post-bronchodilator studies should not be used, and states why; or post-bronchodilator results were poorer than the pre-bronchodilator results; or the PFT's are not consistent with clinical findings and the VA examiner states why they are not a valid indication of respiratory functional impairment.  None of these exceptions apply in this case.  

Based on the above, the Board finds that the Veteran has not met the criteria for a rating in excess of 0 percent under DC 6600 during any time relevant to this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period, but the available evidence shows that the disability has remained relatively stable throughout the appeal.  Therefore, there is no need for staged ratings.
 
The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  

The Veteran's representative requested extraschedular consideration during the October 2014 hearing.  The Board has considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected chronic bronchitis is contemplated and reasonably described by the rating criteria under DC 6600.  In this regard, the Veteran's disability has manifested within the criteria, with consistent PFT results that are below the ratable criteria.  Accordingly, the Board finds that a comparison of the Veteran's chronic bronchitis disability with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  


ORDER

An initial evaluation rating for the service-connected chronic bronchitis in excess of 0 percent is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


